Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20100135397 A1) in view of Tanaka et al (US 20120099657 A1; hereafter “Tanaka657”).
Regarding claim 1 and 11, TANAKA discloses an encoder [e.g. FIG. 1; encoding apparatus] comprising: 
              a plurality of first processors [e.g. processor nodules] each configured to encode one of a plurality of slices [e.g. FIG. 9-10; regions with large or small motion vectors] obtained by dividing image information [e.g. motion vector]; and 
              a second processor [e.g.107] configured to: 
                      generate reduced image information [e.g. smaller quantization parameter value] by reducing the image information; 
                     determine that a first block [e.g. a current block] is a preferential object block [e.g. a block that borders the detected motion boundary] when it is determined, based on a direction of a motion vector [e.g. FIG. 4; motion vector of a block] of the first block, the first block being included in the first reduced slice [e.g. a still region]; and 
                   perform, when it is determined that the first block is a preferential object block [e.g. a block that borders the detected motion boundary], a control [e.g. FIG. 1; 107] to reduce a first quantization parameter [e.g. smaller quantization parameter value] that is used by one of the plurality of first processors [e.g. encoding module] to quantize a block [e.g. FIG. 1; module 107; quantization of a block] corresponding to the first block among a plurality of blocks [blocks in the still region] included in a first slice [still region] corresponding to the first reduced slice.	 
             Although TANAKA discloses the first block is encoded with reference [e.g. FIG. 3 and 4; reference blocks] among a plurality of reduced slices [e.g. FIG. 9-10, still regions or boundaries of still and moving regions], it is noted TANAKA differs to the present invention in that TANAKA fails to disclose the detail of the reference block.
             However, Tanaka657 teaches the well-known concept of encoding a first block [e.g. [0049]; a boundary block included in the second slice], and the first block is a block to be encoded with reference to a block [e.g. reference block included in the first slice and adjacent to the boundary] included in a second slice [e.g. the first slice] adjacent to a first slice [e.g. the second slice] among a plurality of slices [slices] obtained by dividing the image information [e.g. FIG. 54; divided into slices], and perform, when it is determined that the first block is to be encoded with reference to the block included in the second 
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video encoding system disclosed by TANAKA to exploit the well-known concept of block prediction technique taught by Tanaka657as above, in order to provide coding process that can be executed more efficiently [See Tanaka657; [0489]].
              Regarding claim 2 and 12, TANAKA and Tanaka657 further disclose determining that the first block is a preferential object block when the first block is a block to be encoded by an inter prediction [e.g. TANAKA; FIG. 1; inter prediction], when the first block is a block located at an upper end of the first reduced slice [e.g. Tanaka657; FIG. 54], and when a magnitude of a vertical component of the motion vector of the first block is less than 0 [the motion vector is directing downward in the vertical direction].  
              Regarding claim 3 and 13, TANAKA and Tanaka657 further disclose determining that the first block is a preferential object block when the first block is a block to be encoded by an inter prediction [e.g. TANAKA; FIG. 1; inter prediction], when the first block is a block located at a lower end of the first reduced slice [e.g. Tanaka657: FIG. 54], and when a magnitude of a vertical component of the motion vector of the first block is more than 0 [the motion vector is directing upward in the vertical direction].  
              Regarding claim 4 and 14, TANAKA further disclose determining that the first block is a preferential object block when the first block is a block to be encoded by an intra prediction [e.g. FIG. 1; intra prediction] and when the first block is a block located at an upper end of the first reduced slice [e.g. FIG. 4].  
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20100135397 A1) in view of Tanaka et al (US 20120099657 A1; hereafter “Tanaka657”) and Leontaris et al (US 20110090960 A1).
              Regarding claim 5 and 15, TANAKA further disclose second processor is further configured to: perform, when the first block is to be encoded by a prediction [e.g. FIG. 1; inter/intra-prediction] in which the first block is encoded with reference to a second block and a third block [e.g. FIG. 4-6; reference blocks], a control to make the first quantization parameter smaller than a second quantization parameter in a case where the second block or the third block is not a preferential object block [e.g. FIG. 8; set 
             However, Leontaris teaches the well-known concept of performing when the first block is to be encoded by a bidirectional prediction [e.g. FIG. 1 and 3; motion compensated prediction from past and future frames] in which the first block is encoded with reference to a second block in a forward direction [306] and a third block in a backward direction [e.g. 302].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video encoding system disclosed by TANAKA to exploit the well-known concept of block prediction technique taught by Tanaka657 and well-known bidirectional prediction technique taught by Leontaris as above, in order to provide coding process that can be executed more efficiently [See Tanaka657; [0489]] and more accurate rate control [See Leontaris; [0003 and 0088]].
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20100135397 A1) in view of Tanaka et al (US 20120099657 A1; hereafter “Tanaka657”) and NISHITANI et al (US 20140286403 A1).
              Regarding claim 6 and 16, although TANAKA further disclose adjusting the first quantization parameter [e.g. FIG. 1], TANAKA fails to disclose the detail of changing the quantization parameter. 
              However, NISHITANI teaches the well-known concept of changing the quantization parameter [e.g. FIG. 1; 110] based on the direction of the intra prediction of the first block when the first block is a block to be encoded by the intra prediction [e.g. FIG. 1 and 38; e.g. setting QP based on intra prediction direction].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video encoding system disclosed by TANAKA to exploit the well-known concept of block prediction technique taught by Tanaka657 and well-known deriving the predictive quantization parameter technique taught by NISHITANI as above, in order to provide coding process that can be executed more efficiently [See Tanaka657; [0489]] and improved the coding efficiency by reducing the coding amount of the quantization parameter [See NISHITANI; [0008]].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483